USCA4 Appeal: 20-7879      Doc: 11         Filed: 05/20/2022     Pg: 1 of 3




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 20-7879


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        GREGORY BARTKO,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever, III, District Judge. (5:09-cr-00321-D-1; 5:15-cv-00042-D)


        Submitted: April 26, 2022                                         Decided: May 20, 2022


        Before DIAZ and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Donald Franklin Samuel, GARLAND, SAMUEL & LOEB, Atlanta, Georgia,
        for Appellant. Michael Gordon James, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7879      Doc: 11         Filed: 05/20/2022      Pg: 2 of 3




        PER CURIAM:

               Gregory Bartko appeals the district court’s orders construing his Fed. R. Civ. P.

        60(b) motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255

        motion and dismissing it for lack of jurisdiction. * In a § 2255 proceeding, “a Rule 60(b)

        motion . . . that attacks the substance of the federal court’s resolution of a claim on the

        merits is not a true Rule 60(b) motion, but rather a successive” § 2255 motion, and is

        therefore subject to the preauthorization requirement of 28 U.S.C. §§ 2244(b)(3)(A),

        2255(h). McRae, 793 F.3d at 397 (internal quotation marks omitted). By contrast, “[a]

        Rule 60(b) motion that challenges some defect in the integrity of the federal habeas

        proceedings . . . is a true Rule 60(b) motion, and is not subject to the preauthorization

        requirement.” Id. (internal quotation marks omitted). Where the movant “presents claims

        subject to the requirements for successive applications as well as claims cognizable under

        Rule 60(b),” such a pleading is a mixed Rule 60(b) motion/§ 2255 motion. Id. at 400

        (internal quotation marks omitted).

               In his Rule 60(b) motion, Bartko sought a remedy for a perceived flaw in his § 2255

        proceeding and raised a direct attack on the district court’s resolution of his claims on the

        merits. Thus, our review leads us to conclude that the district court properly construed

        Bartko’s Rule 60(b) motion as a mixed Rule 60(b) motion/§ 2255 motion. See Will v.

        Lumpkin, 978 F.3d 933, 938-39 (5th Cir.), cert. denied, 142 S. Ct. 579 (2020). The district


               *
                 A certificate of appealability is not required to appeal the district court’s
        jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
        motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                     2
USCA4 Appeal: 20-7879         Doc: 11      Filed: 05/20/2022     Pg: 3 of 3




        court then afforded Bartko the opportunity to elect between deleting his successive § 2255

        claims or having his entire motion treated as a successive § 2255 motion. See McRae, 793

        F.3d at 400; United States v. Winestock, 340 F.3d 200, 208 (4th Cir. 2003). When Bartko

        declined to remove the improper claims, the court properly treated Bartko’s entire motion

        as a successive § 2255 motion and dismissed it for lack of jurisdiction because he failed to

        obtain prefiling authorization from this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h);

        McRae, 793 F.3d at 397-400. Accordingly, we affirm the district court’s orders.

               Consistent with our decision in Winestock, 340 F.3d at 208, we construe Bartko’s

        notice of appeal and informal brief as an application to file a second or successive § 2255

        motion. Upon review, we conclude that Bartko’s claims do not meet the relevant standard.

        See 28 U.S.C. § 2255(h). We therefore deny authorization to file a successive § 2255

        motion.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     3